Citation Nr: 1546448	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  10-09 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1959 to November 1962, February 1963 to February 1969, and from November 1990 to April 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Columbia, South Carolina Department of Veteran Affairs (VA) Regional Office (RO).  The Veteran submitted a notice of disagreement (NOD) in December 2009; a statement of the case (SOC) was issued in March 2010; and the Veteran perfected his appeal with the timely filing of a VA Form 9 (substantive appeal) in March 2010.  Supplemental statements of the case (SSOC) were issued in August 2011, June 2012, and February 2014.

In August 2015, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge at the RO in Columbia, South Carolina.  A transcript of this hearing has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for bilateral hearing loss is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for bilateral hearing loss.  
The Board notes that exposure to acoustic trauma during service has been conceded.  See August 2011 rating decision ("You had a positive history of military noise exposure").  The Board also notes the August 2015 VA examiner's finding of sensorineural hearing loss for both of the Veteran's ears, thereby meeting the requirement for a current diagnosis of a bilateral hearing loss disability.  See August 2015 VA examination.  However, the Board finds that additional clarification is necessary. 

Service treatment records for the Veteran's first and second periods of active duty, from February 1959 to November 1962, and from February 1963 to February 1969 do not contain any complaints of or treatment for hearing loss or noise exposure.  
Audiological testing at the Veteran's respective separation examinations in October 1962 and February 1969 yielded normal results, which for VA purposes is a decibel level of 40 or higher at 500, 1000, 2000, 3000, or 4000 Hertz.  See e.g. February 1969 Report of Medical Examination:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
N/A
10
LEFT
10
10
0
N/A 
10

The next audiological test contained in the record is from a Reserves physical conducted approximately seven years after the Veteran's second tour of active duty and thirteen years before his last period of active duty.  See October 1977 Report of Medical Examination.  While the following results do not reflect a hearing loss disability for VA purposes as noted above, they demonstrate a significant auditory threshold shift from his previous exam.  See October 1977 Report of Medical Examination:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
35
35
15
LEFT
5
10
25
30
20

The next audiological test of record is from the Veteran's March 1989 entrance examination.  See March 1989 Report of Medical Examination:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
35
40
25
LEFT
0
5
20
30
20

The examiner noted the Veteran's pre-existing hearing defect with the assignment of an "H2" physical profile.  Id.  Upon his discharge in 1991, the following results were recorded:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
40
45
10
LEFT
10
10
30
40
30

The Veteran was afforded a VA audiological examination in November 2010.  Following a review of the Veteran's file and audiological testing, the examiner diagnosed the Veteran with bilateral hearing loss and concluded that it was "less likely as not related to active military service."  See November 2010 VA examination.  Id.  For the Veteran's first period of duty, the examiner noted the Veteran's normal hearing results upon entrance and separation from service.  Id.  The examiner also explained, "hearing loss is an injury, not an illness," thus the lack of any significant threshold shift denoted the lack of any "permanent change."  Id.  Regarding the Veteran's second period of active duty, the examiner indicated the presence of "mild to moderate hearing loss," but noted the lack of significant threshold shifts.  Id.  As for the Veteran's current hearing loss, the examiner stated that he "cannot provide speculation as to the cause" because of the many "factors known known to contribute to hearing loss," but rationalized his negative opinion by relying on the "reviewed evidence. "  Id.  

The Veteran was most recently afforded a VA examination in August 2015.  See August 2015 VA examination.  Following a review of the record and a thorough examination, the examiner concluded that the Veteran's bilateral hearing loss was less likely as not related to service.  Id.  In support of this conclusion, the examiner noted the reason for the two previous denials for service connection, that there was "objective evidence of no auditory damage/shift in hearing on active duty."  Id.  Specifically, the examiner noted that the Veteran's "thresholds too low at separation in 1962 for any significant shift to have occurred 1959 -1962...normal hearing on separation exam in 1969 with no significant shift in hearing since 1962, evidence of no auditory damage 1963 - 1969."  Id.  The examiner also noted the Veteran's "occupational noise" as a hydraulic lift operator and subway contractor.  Id.  

The Board finds that a remand is necessary to obtain a new VA medical opinion due to the inadequacy of the 2010 and 2015 VA medical reports.  Specifically, both examiners rationalized their negative opinions upon the absence of significant auditory threshold shifts between the Veteran's entrance and discharge examinations for his first and second periods of active duty.  However, neither examiner discussed the likelihood that the Veteran's hearing loss was due to in-service noise exposure on a delayed or latent onset theory of causation.  Moreover, neither examiner discussed the Veteran's current disorder in light of his conceded exposure due to his MOS as an armored crewman, his noise exposure as a subway contractor and hydraulic lift operator, and with regard to the significant threshold shift demonstrated in 1977 physical examination.  Therefore, the Board finds a new medical opinion is required to discuss the etiology of the Veteran's current hearing loss disorder.

Additionally, the Veteran has been granted service connection for tinnitus.  See August 2011 rating decision.  The Veteran has stated that his "constant tinnitus interferes greatly with his general hearing loss."  See March 2014 VAMC Social Work Note; see also August 2015 VA Examination ("functional impairment(s) from tinnitus: affects hearing").  When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Therefore, an addendum opinion should also be obtained regarding whether the Veteran's tinnitus caused or aggravates his bilateral hearing loss.

Lastly, as discussed above, the Veteran's hearing loss was noted at the time of his entrance into his last period of active duty in 1989.  See March 1989 Report of Medical Examination.  If a preexisting disorder is noted upon entry into service, a Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). 
If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2002); see also 38 C.F.R. § 3.306 (2014); Jensen, 19 F.3d at 1417.  

While both VA examiners identified that the Veteran entered his last period of active duty with noted hearing loss, neither discussed whether there was clear and unmistakable evidence that the disorder was not aggravated beyond its natural progress by his service.  Thus, an addendum opinion should also be obtained regarding whether the Veteran's noted hearing loss both clearly and unmistakably underwent a permanent worsening during his last period of active service.



Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file all updated treatment records.

2. Obtain a VA medical opinion.  The claims file should be reviewed; however, a current diagnosis of hearing loss and acoustic trauma during service has already been conceded.  The examiner should specifically offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent):

a) that the Veteran's bilateral hearing loss is causally or etiologically related to service in light of the Veteran's conceded acoustic exposure as an armored crewman, his noise exposure as subway contractor and hydraulic lift operator, and with regard to the significant threshold shift demonstrated in the October 1977 Report of Medical examination; and

b) that the Veteran's bilateral hearing loss is proximately due to or aggravated (an increase in severity beyond natural progression) by his service -connected tinnitus; and

c) With regard to the Veteran's final period of active duty beginning in 1989, is it clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran's pre-existing hearing loss WAS NOT aggravated beyond the natural progress of the disorder by the Veteran's presumed in-service incurrence of acoustic trauma?  In other words, please determine whether it is clear and unmistakable that there was no increase in disability during service or that it is clear and unmistakable that any increase in disability was due to the natural progress of the preexisting condition. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed. 

3. After all of the above actions have been completed, readjudicate the claim. If the claim remains denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




